


109 HR 6241 IH: Endangered Salmon Predation Prevention

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6241
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. Hastings of
			 Washington (for himself, Mr.
			 Baird, Mr. Walden of
			 Oregon, and Mr. Dicks)
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  reduce predation on endangered Columbia River salmon, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Endangered Salmon Predation Prevention
			 Act.
		2.FindingsThe Congress finds the following:
			(1)There are 13 groups of salmon and steelhead
			 that are listed as threatened species or endangered species under the
			 Endangered Species Act of 1973 that migrate through the lower Columbia
			 River.
			(2)The people of the
			 Northwest United States are united in their desire to restore healthy salmon
			 and steelhead runs, as they are integral to the region’s culture and
			 economy.
			(3)The Columbia River treaty tribes retain
			 important rights with respect to salmon and steelhead.
			(4)Federal, State,
			 and tribal governments have spent billions of dollars to assist the recovery of
			 Columbia River salmon and steelhead populations.
			(5)One of the factors
			 impacting salmonid populations is increased predation by marine mammals,
			 including California sea lions.
			(6)The population of
			 California sea lions has increased 6-fold over the last 3 decades, and is
			 currently greater than 300,000.
			(7)In recent years,
			 over 1,000 California sea lions have been entering the lower 205 miles of the
			 Columbia River up to Miller Island during the peak spring salmonid run before
			 returning to the California coast to mate.
			(8)The percentage of
			 the spring salmonid run that has been eaten or killed by California sea lions
			 at Bonneville dam has increased 7-fold since 2002.
			(9)In recent years,
			 California sea lions have with greater frequency congregated near Bonneville
			 dam and have entered the fish ladders.
			(10)Some of these
			 California sea lions have not been responsive to extensive hazing methods
			 employed near Bonneville dam to discourage this behavior.
			(11)The process established under the 1994
			 amendment to the Marine Mammal Protection Act of 1972 to address aggressive sea
			 lion behavior is protracted and will not work in a timely enough manner to
			 protect threatened and endangered salmonids in the near term.
			(12)In the interest
			 of protecting Columbia River threatened and endangered salmonids, a temporary
			 expedited procedure is urgently needed.
			3.Taking of
			 California sea lions on the Columbia River or its tributaries to protect
			 endangered and threatened species of salmon
			(a)Amendment to
			 Marine Mammal Protection Act of 1972Section 120 of the Marine
			 Mammal Protection Act of 1972 (16 U.S.C. 1389) is amended by adding at the end
			 the following:
				
					(k)Temporary marine
				mammal removal authority on the waters of the Columbia River or its
				tributaries
						(1)In
				generalIn addition to other
				authority under this section, and notwithstanding any other provision of this
				title, the Secretary may issue a permit to an eligible entity authorizing the
				intentional lethal taking on the waters of the Columbia River or its
				tributaries of up to 10 California sea lions, if the Secretary determines under
				paragraph (9) that alternative measures to reduce sea lion predation on
				salmonid stocks in such waters listed as threatened species or endangered
				species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) do
				not adequately protect the salmonid stocks from California sea lion
				predation.
						(2)Eligible entity
				definedIn this subsection,
				the term eligible entity means each of the State of Washington,
				the State of Oregon, the Nez Perce Tribe, the Confederated Tribes of the
				Umatilla Indian Reservation, the Confederated Tribes of the Warm Springs
				Reservation of Oregon, and the Confederated Tribes and Bands of the Yakama
				Nation.
						(3)Delegation of
				permit authorityAn eligible
				entity may designate an appropriate interstate or intertribal fish commission
				to administer its permit authority under this subsection.
						(4)ConsultationIn issuing a permit to an eligible entity
				under this subsection, the Secretary shall—
							(A)consult with other eligible entities and
				other such entities as the Secretary considers appropriate, including the Corps
				of Engineers; and
							(B)consider the
				number of other permits issued to other eligible entities in the same time
				period.
							(5)Duration of
				permitsA permit under this
				subsection shall be effective for no more than one year after the date it is
				issued.
						(6)Authority to
				issue multiple permitsThe
				Secretary may issue more than one permit under this subsection to an eligible
				entity. No more than one permit may be utilized in any 14-day period by the
				same eligible entity.
						(7)Limitation on
				annual takingsThe cumulative
				number of California sea lions authorized to be taken each year under all
				permits in effect under this subsection shall not exceed one percent of the
				annual potential biological removal level of California sea lions.
						(8)Limitation on
				animals authorized to be taken
							(A)Determination
				requiredA California sea
				lion may not be taken under a permit under this subsection unless the permit
				holder has determined that—
								(i)such sea lion has
				preyed upon salmonid stocks in the Columbia River; and
								(ii)with respect to
				such sea lion, nonlethal alternative measures to prevent preying on salmonid
				stocks have in general not been effective.
								(B)ConsultationIn
				making such determination, the permit holder may consult with any other
				eligible entity or Federal agency.
							(9)Determination of
				alternative measures
							(A)DeadlineThe
				Secretary shall determine whether alternative measures to reduce sea lion
				predation on salmonid stocks in the waters of the Columbia River or its
				tributaries listed as threatened species or endangered species under the
				Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) adequately protect the
				salmonid stocks from California sea lion predation, by not later than 90 days
				after the date of the enactment of this subsection.
							(B)Public
				commentThe Secretary shall, within such 90-day period, provide
				up to 30 days for the submission of public comments on the
				determination.
							(C)Federal
				registerThe Secretary shall
				publish the determination in the Federal Register.
							(10)Deadline for
				consideration of applicationThe Secretary shall respond to an
				application for a permit under this subsection by not later than 30 days after
				receiving the application.
						(11)NEPASection
				102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
				4332(2)(C)) shall not apply with respect to this subsection and the issuance of
				any permit under this subsection.
						(12)Termination of
				permitting authorityThe Secretary may not issue any permit under
				this subsection after the end of the 3-year period beginning on the date of the
				enactment of this
				subsection.
						.
			(b)Recommended
			 legislationNot later than
			 one year after the date of the enactment of this Act, the Secretary of Commerce
			 shall submit to the Congress a report on the need for additional legislation to
			 amend the Marine Mammal Protection Act of 1972 to address the general issue of
			 predation by marine mammals on fish species listed as threatened species or
			 endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.).
			4.Sense of
			 CongressIt is the sense of
			 the Congress that—
			(1)nonlethal means of
			 preventing predation of listed salmonid stocks in the Columbia River by
			 California sea lions is preferable to lethal means; and
			(2)the Federal
			 Government should continue to fund, research, and support effective nonlethal
			 alternative measures for preventing such predation.
			
